Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Claim Rejections - 35 USC § 101
In view of the amendment filed on 11/9/2021 adding significantly more than the abstract idea to claim 40 the 101 rejections made against claim 40 in the office action of 9/21/2021 have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-29 and 31-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0326395 to Watson et al. (Watson) in view of US 2011/0009754 to Wenzel et al. (Wenzel) (both previously cited) and US 2011/0144711 to Bornzin et al. (Bornzin).
In reference to at least claim 21 
Watson teaches systems and methods for detecting pulses which discloses a photoplethysmogram (PPG) system (e.g. pulse oximetry system 10, 
Wenzel teaches arterial blood pressure monitoring devices, systems and methods using cardiogenic impedance signal which discloses a PPG sensor configured to be secured to an anatomical portion of the patient (e.g.  PPG sensor, para. [0009],[0080]), wherein the PPG sensor is configured to sense a physiological characteristic of the patient  (e.g. PPG sensor, para. [0009],[0080]), a processor receiving a PPG signal from the PPG sensor  (e.g.  PPG sensor, para. [0009],[0080]), wherein the PPG signal includes a primary peak separated from a trailing peak by a dicrotic notch (e.g.  "dicrotic notch" on the PPG signal element number 132, Figure 1A; also para. [0039], [0041]-[0042] explaining the relationship between the dicrotic notch and the PPG/IPG signal) the processor configured to determine time measurements of a primary peak (e.g.  an R-wave, para. [0146]) of the PPG signal (e.g.  measuring times in PPG and IPG signals, para. [0046] and [0048]; also note discussion of "Processing of Plethysmography Signals", para. [0143]-[0156]), the processor configured to determine a stroke volume (e.g. impedance measuring and processing circuit 
Bornzin teaches a method and system for hemodynamic optimization using plethysmography which discloses the use of a noninvasive PPG sensor or implanted PPG sensor for obtaining a PPG signal indicative of changes in arterial blood volume that can be used to determine stroke volume (e.g. PPG can be a noninvasive sensor can be external to the implantable medical device, para. [0005], [0025]-[0026], [0076]; amplitude features of the PPG signal to estimate stroke volume, para. [0005], [0034]). The PPG sensor configured to generate a PPG signal including a primary peak separated from a trailing peak by a dicrotic notch (e.g. PPG signal , Fig. 2A). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the system of Watson with the teachings of Wenzel to include configuring the processing circuitry to determine a slope transit time of an upslope of the primary peak of the PPG signal and determine a stroke volume of the patient based on the determined slope transit in order to yield the predictable result of providing an alternative technique for detecting stroke volume that provides a reliable measurement of the volume of blood pumped from the ventricle with each beat to aid clinicians in determining a patient’s current heart condition.  Further, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the system of Watson modified by Wenzel with the teachings of Bornzin to include utilizing a non-invasive PPG sensor for obtaining the PPG signal used to determine the stroke volume as it would have been a simple substitution with a functional equivalent, i.e. a noninvasive PPG sensor vs an implanted PPG sensor, since such technique of utilizing a non-invasive PPG sensor instead of an implanted PPG sensor for obtaining the PPG signal including a primary peak separated from a 
In reference to at least claim 22 
Watson modified by Wenzel and Bornzin renders obvious the subject matter of claim 21. Wenzel further discloses wherein the processing circuitry is configured to determine the slope transit time of the upslope of the primary peak of the PPG signal by at least: determining a contour of the PPG signal along the upslope of the primary peak, and determining the slope transit time based on an amplitude of the contour (e.g. features may include minimum amplitude of the PPG or IPG signal, maximum upward slope of the PPG or IPG signal, maximum amplitude of the PPG or IPG signal, dicrotic notch of the PPG signal or IPG, maximum downward slope of the PPG or IPG signal prior to the dicrotic notch, and maximum downward slope of the PPG or IPG signal following the dicrotic notch, para. [0015], [0041]-[0042], [0056]).
In reference to at least claim 23
Watson modified by Wenzel and Bornzin renders obvious the subject matter of claim 21. Wenzel further discloses wherein the processing circuitry is configured to determine the slope transit time by at least determining a gradient of the upslope for a given amplitude of the PPG signal (e.g. features may include minimum amplitude of the PPG or IPG signal, maximum upward slope of the PPG or IPG signal, maximum amplitude of the PPG or IPG signal, dicrotic notch of the PPG signal or IPG, maximum downward slope of the PPG or IPG signal prior to the dicrotic notch, and maximum downward slope of the PPG or IPG signal following the dicrotic notch, para. [0015], [0041]-[0042], [0056]).
In reference to at least claim 24 
Watson modified by Wenzel and Bornzin renders obvious the subject matter of claim 21. Wenzel further discloses wherein the processing circuitry configured to determine the slope transit time by at least determining a temporal gradient of the upslope, wherein the processing circuitry is configured to 
In reference to at least claim 25 
Watson modified by Wenzel and Bornzin renders obvious the subject matter of claim 21. Wenzel further discloses wherein the processing circuitry is configured to determine the stroke volume based on the determined slope transit time using one or more empirically determined constants (e.g. empirically determined constants, para. [0120]).
In reference to at least claim 26 
Watson modified by Wenzel and Bornzin render obvious the subject matter of claim 21. Wenzel further discloses wherein the one or more empirically determined constants comprise a calibration constant (e.g. empirically determined constants, para. [0120]).
In reference to at least claim 27 
Watson modified by Wenzel and Bornzin renders obvious the subject matter of claim 21. Wenzel further discloses wherein the processing circuitry is configured to determine the stroke volume based on the determined slope transit time by at least correlating the determined slope transit time to a slope transit time of another pressure wave (e.g. features may include minimum amplitude of the PPG or IPG signal, maximum upward slope of the PPG or IPG signal, maximum amplitude of the PPG or IPG signal, dicrotic notch of the PPG signal or IPG, maximum downward slope of the PPG or IPG signal prior to the dicrotic notch, and maximum downward slope of the PPG or IPG signal following the dicrotic notch, para. [0015], [0041]-[0042], [0056]).
In reference to at least claim 28 

In reference to at least claim 29 
Watson modified by Wenzel and Bornzin renders obvious the subject matter of claim 21.Watson and Wenzel further disclose the use of an alarm if calculated values are outside predetermined values (e.g. ‘353, outside predetermined values, para. [0050], [0083]; ‘754, various alarms, para. [0067]-[0068]). 
In reference to at least claim 31
Watson teaches systems and methods for detecting pulses which discloses a photoplethysmogram (PPG) system (e.g. pulse oximetry system 10, Figs. 1-2) comprising: a PPG sensor (e.g. sensor 12, Figs. 1-2) configured to generate a PPG signal including a primary peak separated from a trailing peak by a dicrotic notch (e.g. generates a PPG signal, Fig. 5), the PPG sensor comprising: one or more light sources configured to emit light into a tissue of a patient (e.g. light sources 44,46, Fig. 2, para. [0027]); and one or more detectors configured to detect an amount of the light from the tissue (e.g. detector 18, Fig. 2, para. [0020], [0022], [0027]), wherein the detected amount of the light corresponds to a physiological characteristic of the patient (e.g. physiological parameters may be calculated, para. [0029]); and processing circuitry (e.g. processing circuitry, 400, Fig. 4) configured to: receive the PPG signal from the PPG sensor (e.g. receives signals from the sensor 416, Fig. 4, para. [0049]). Watson further discloses using various detected features for further processing including computing a pulse transit time (e.g. para. [0009], [0058]) but does not explicitly teach the processing circuitry being configured to determine a slope transit time of an upslope of the primary peak of the PPG signal, and determine a 
Wenzel teaches arterial blood pressure monitoring devices, systems and methods using cardiogenic impedance signal which discloses a PPG sensor configured to be secured to an anatomical portion of the patient (e.g.  PPG sensor, para. [0009],[0080]), wherein the PPG sensor is configured to sense a physiological characteristic of the patient  (e.g. PPG sensor, para. [0009],[0080]), a processor receiving a PPG signal from the PPG sensor  (e.g.  PPG sensor, para. [0009],[0080]), wherein the PPG signal includes a primary peak separated from a trailing peak by a dicrotic notch (e.g.  "dicrotic notch" on the PPG signal element number 132, Figure 1A; also para. [0039], [0041]-[0042] explaining the relationship between the dicrotic notch and the PPG/IPG signal) the processor configured to determine time measurements of a primary peak (e.g.  an R-wave, para. [0146]) of the PPG signal (e.g.  measuring times in PPG and IPG signals, para. [0046] and [0048]; also note discussion of "Processing of Plethysmography Signals", para. [0143]-[0156]), the processor configured to determine a stroke volume (e.g. para. [0120] as a function of the slope transit time (e.g. discussion of "Processing of Plethysmography Signals", para. [0143]-[0156]). Wenzel further disclose the use of an alarm if calculated values are outside predetermined values (e.g. ‘353, outside predetermined values, para. [0050], [0083]; ‘754, various alarms, para. [0067]-[0068]).
Bornzin teaches a method and system for hemodynamic optimization using plethysmography which discloses the use of a noninvasive PPG sensor or implanted PPG sensor for obtaining a PPG signal indicative of changes in arterial blood volume that can be used to determine stroke volume (e.g. PPG can be a noninvasive sensor can be external to the implantable medical device, para. [0005], [0025]-[0026], [0076]; amplitude features of the PPG signal to estimate stroke volume, para. [0005], [0034]). The PPG sensor configured to generate a PPG signal including a primary peak separated from a trailing peak by a dicrotic notch (e.g. PPG signal , Fig. 2A). 

In reference to at least claim 32
Watson modified by Wenzel and Bornzin renders obvious the subject matter of claim 31. Wenzel further discloses wherein the processing circuitry is configured to determine the slope transit time of the upslope of the primary peak 
In reference to at least claim 33
Watson modified by Wenzel and Bornzin renders obvious the subject matter of claim 31. Wenzel further discloses wherein the processing circuitry is configured to determine the slope transit time by at least determining a gradient of the upslope for a given amplitude of the PPG signal (e.g. features may include minimum amplitude of the PPG or IPG signal, maximum upward slope of the PPG or IPG signal, maximum amplitude of the PPG or IPG signal, dicrotic notch of the PPG signal or IPG, maximum downward slope of the PPG or IPG signal prior to the dicrotic notch, and maximum downward slope of the PPG or IPG signal following the dicrotic notch, para. [0015], [0041]-[0042], [0056]).
In reference to at least claim 34
Watson modified by Wenzel and Bornzin renders obvious the subject matter of claim 31. Wenzel further discloses wherein the processing circuitry configured to determine the slope transit time by at least determining a temporal gradient of the upslope, wherein the processing circuitry is configured to determine the slope transit time as a function of the temporal gradient (e.g. features may include minimum amplitude of the PPG or IPG signal, maximum upward slope of the PPG or IPG signal, maximum amplitude of the PPG or IPG signal, dicrotic notch of the PPG signal or IPG, maximum downward slope of the PPG or IPG signal prior to the dicrotic notch, and maximum downward slope of the PPG or IPG signal following the dicrotic notch, para. [0015], [0041]-[0042], [0056]).
In reference to at least claim 35

In reference to at least claim 36
Watson modified by Wenzel and Bornzin render obvious the subject matter of claim 31. Wenzel further discloses wherein the one or more empirically determined constants comprise a calibration constant (e.g. empirically determined constants, para. [0120]).
In reference to at least claim 37
Watson modified by Wenzel and Bornzin renders obvious the subject matter of claim 31. Wenzel further discloses wherein the processing circuitry is configured to determine the stroke volume based on the determined slope transit time by at least correlating the determined slope transit time to a slope transit time of another pressure wave (e.g. features may include minimum amplitude of the PPG or IPG signal, maximum upward slope of the PPG or IPG signal, maximum amplitude of the PPG or IPG signal, dicrotic notch of the PPG signal or IPG, maximum downward slope of the PPG or IPG signal prior to the dicrotic notch, and maximum downward slope of the PPG or IPG signal following the dicrotic notch, para. [0015], [0041]-[0042], [0056]).

Allowable Subject Matter
Claims 40-41 are allowed. Claims 30 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: In view of the art that is relevant to the claimed invention the prior art does not teach or reasonably suggest, within the context of the other claim elements, a method/system that includes utilizing a non-invasive PPG sensor in which only sensed signals from the non-invasive PPG sensor are used to determine the stroke volume of the patient based 

Response to Arguments
Applicant’s arguments with respect to claim(s) 21 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding using a non-invasive sensor for obtaining the PPG signal that is used for determining stroke volume, Bornzin discloses the use of a noninvasive PPG sensor or implanted PPG sensor for obtaining a PPG signal indicative of changes in arterial blood volume that can be used to determine stroke volume (e.g. PPG can be a noninvasive sensor can be external to the implantable medical device, para. [0005], [0025]-[0026], [0076]; amplitude features of the PPG signal to estimate stroke volume, para. [0005], [0034]). The PPG sensor is configured to generate a PPG signal including a primary peak separated from a trailing peak by a dicrotic notch (e.g. PPG signal , Fig. 2A).  Therefore utilizing the teachings of Watson, Wenzel and Bornzin, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Watson modified by Wenzel with the teachings of Bornzin to include utilizing a non-invasive PPG sensor for obtaining the PPG signal used to determine the stroke volume as it would have been a simple substitution with a functional equivalent, i.e. a noninvasive PPG sensor vs an implanted PPG sensor, since such technique of utilizing a non-invasive PPG sensor instead of an implanted PPG sensor for obtaining the PPG signal including a primary peak separated from a trailing peak by a dicrotic notch that is used to determine a stroke volume was a known equivalent as taught by Bornzin and would have yield the predictable result of a less invasive system for collecting the PPG signal for further analysis that reduces the number of implanted components required for operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER L GHAND/Examiner, Art Unit 3792